Order of the County Court, Kings County, denying the application of defendant in a proceeding for a writ of error coram nobis to set aside a judgment of conviction and plea of guilty, affirmed. While the proof may not be clear that the defendant was represented by counsel or was advised of his right to counsel at the time the plea of guilty to robbery in the first degree, unarmed, was entered, it is clear that from that time to the time he was permitted to withdraw that plea and substitute the plea of guilty to robbery in the second degree, unarmed, and to and including the time of sentence, he was represented by counsel. Nolan, P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.